PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/249,109
Filing Date: 16 Jan 2019
Appellant(s): Rambus Inc.



__________________
Kevin O. Grange Reg. No. 60,793 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant's remarks IV.A. Sheffler does not anticipate claims 2, 16, 17, and 21 under 35 U.S.C. § 102. [see Appeal Brief page 7] have been considered and are deemed not persuasive for the following reasons.
Appellant argues in IV.A.1. Sheffler' s device is a memory device, not a transactional memory controller device [see Appeal Brief pages 7, 8] and that “…This demonstrates that the atomic memory device (1) relies upon a memory-specific controller to function and (2) is not meant to function as a memory controller. Moreover, Sheffler explicitly teaches that the atomic memory device is not a memory controller (See Sheffler, par. [0012]).. . Sheffler's memory device simply does not constitute "a transactional memory controller device" because Sheffler's device is, in fact, a memory device. Because Sheffler' s device does not constitute the claimed "transactional memory controller device," as recited in claims 2, 16, 17, and 21, Sheffler fails to disclose at least these features of claims 2, 16, 17, and 21.
In response to Appellant's argument (IV.A.1.), Examiner respectfully disagrees. Although the claims are interpreted in light of the specification and limitations from the specification are not read into the claims, the specification is silent regarding a definition of what a “transactional memory controller” device is. The closest statements to describing what a “transactional memory controller” device is are merely references regarding what the “transactional memory controller” is implemented as. A “near-memory compute module” appears to be an implementation of a “transactional memory controller” device.
Examiner notes that Appellant appears to equate Sheffler's atomic memory device to the “transactional memory controller” device recited in claims 2, 16, 17, and 21. However, in Office Action dated 08/11/2021 in pages 3 and 4, Examiner states that if the recitation "a transactional memory controller device" were to occur in the body of the claim, Sheffler's core access circuitry in figure 1A element 107 would be comparable to "a transactional memory controller device" in Appellant’s claim, as opposed to comparable to Sheffler's atomic memory device as Appellant appears to suggest. Additionally, Sheffler's core access circuitry in figure 1A element 107 (comparable to the " transactional memory controller” device) functions as a memory controller since it undoubtedly controls memory functions. Sheffler in Figure 1A element 107, 109, 115, 117, 105, [0016], [0017] clearly teaches that core access circuitry (107) enables access to memory core (105) formed by a plurality of arrays of DRAM storage cells. Core access circuitry (107) includes Control Logic Circuitry (109) which manages data transfer between memory core (105) and external data path (112). Control Logic Circuitry (109) “responds to incoming commands and addresses by controlling operation of the memory core 105 (initiating row and column decoding operations, sense operations, refresh operations, precharge operations, programming operations, erase operations, etc.) and also controlling operation of the data I/O circuitry 115”. Control Logic Circuitry (109) manages the timing of data reception/ transmission associated with write/read operations and loading and unloading associated data to/from memory core (105). Core access circuitry (107) controls memory functions thus, it is quite clear that it functions as a memory controller.
Appellant argues in IV.A.2. "Transactional memory controller device" should be given patentable weight [see Appeal Brief pages 8, 9] and that “Although recited in the preamble, "transactional memory controller device" is the specific type of device being claimed instead of a generic "device." The words "transactional memory controller" cannot simply be ignored when interpreting the claim as a whole” and “Although recited in the preamble, "transactional memory controller device" is the specific type of device being claimed instead of a generic "device." The words "transactional memory controller" cannot simply be ignored when interpreting the claim as a whole.”. As such, "a transactional memory controller device" should be given patentable weight because it gives meaningful description to claims 2, 16, 17, and 21. Because the Office Action fails to give patentable weight to the "transactional memory controller device," the Office Action fails to establish that claims 2, 16, 17, and 21 are anticipated by Sheffler.
In response to Appellant's argument (IV.A.2.), Examiner respectfully disagrees. Although the claims are interpreted in light of the specification and limitations from the specification are not read into the claims, the specification is silent regarding the “transactional memory controller” being a specific type of device. The closest disclosure describing what type of device a “transactional memory controller” is, describe it as a Module instead of a device, let alone a mention of the “transactional memory controller” being a specific type of device. The “transactional memory controller” in the specification is referenced in relation to what the “transactional memory controller” is implemented as. The implementation is a Module (A “near-memory compute module”) and not a specific type of device. 
Examiner is not ignoring the words, “transactional memory controller”. In fact, Examiner in Office Action dated 08/11/2021 in pages 3 and 4 considers, that if the recitation "a transactional memory controller device" were to occur in the body of the claim, Sheffler's core access circuitry in figure 1A element 107 would be comparable to "a transactional memory controller device" in applicant's claim. 
With the words "a transactional memory controller device" recited in the preamble, Examiner determines the scope of the “specific type of device and its transactional characteristics” based on the claim recitations and Broadest Reasonable Interpretation of the claim language. 

Appellant argues in IV.A.3. Sheffler does not disclose "a transactional memory controller device" [see Appeal Brief page 9] and that “Sheffler does not disclose any further "memory controllers" once an atomic operation has been passed to an "atomic" memory device. This is in stark contrast with claim 2, which recites, "a transactional memory controller device comprising ... a first memory controller ... and a second memory controller," …“because the control access circuitry is disclosed as internal to the atomic memory device, the control access circuitry is limited to communication with a single memory core (See Sheffler, Fig. 1). This is markedly different from a "transactional memory controller device," which discloses a "memory controller ... to send and receive ... signals to and from a plurality of [DRAM] devices," as recited in claim 2,"
In response to Appellant's argument (IV.A.3.), Examiner respectfully disagrees. In Office Action dated 08/11/2021 in pages 3 and 4, Examiner states that if the recitation "a transactional memory controller device" were to occur in the body of the claim, Sheffler's core access circuitry in figure 1A element 107 would be comparable to "a transactional memory controller device" in appellant's claim since the core access circuitry in figure 1A element 107 contains all the pieces required by the claims as will become quite clear below in answering the remaining appellant's remarks.
Sheffler discloses a comparable number of controllers with comparable associated functions as recited in claims 2, 16, 17 and 21. Although the claims are interpreted in light of the specification and limitations from the specification are not read into the claims, Examiner identifies Figure 5 of Appellant’s disclosure as the architecture which most resembles features of the claimed invention. Sheffler’s Figure 1A element “atomic memory controller 101” is comparable to “a first memory controller (Figure 5 element 105)” in Appellant’s claims and both Sheffler’s Figure 1A elements “processor 102 and atomic memory controller 101” are comparable to “a host controller (Figure 5 element 102)” in Appellant’s claims. Further, Sheffler’s Figure 1A elements “modify logic 117” and “control logic 109” are respectively comparable to “a second memory controller (Figure 5 element 516 or 517)” and “a transaction processor (Figure 5 element 530)” in Appellant’s claims.
Examiner respectfully submits that Appellant is incorrect in suggesting that "a transactional memory controller device” comprises “a first memory controller” and “a second memory controller" as well as in asserting that there is a stark contrast between Sheffler’s controllers and claim 2 which recites "a transactional memory controller device comprising ... a first memory controller ... and a second memory controller,". Examiner notes that Claim 2 recites “A transactional memory controller device comprising: a transaction processor coupled to a first physical interface to send and receive first signals to and from a first memory controller of a host controller over a system bus” which is not the same as "a transactional memory controller device comprising ... a first memory controller ... and a second memory controller" as argued by appellant, which merely requires “A transactional memory controller device comprising: … a second memory controller” and which is not in stark contrast with Sheffler’s teachings of controllers as previously described above.
Examiner respectfully submits that Appellant is incorrect to infer that “because the control access circuitry is disclosed as internal to the atomic memory device, the control access circuitry is limited to communication with a single memory core”. In fact, Sheffler in [0016], [0017], [0021] not only teaches that core access circuitry 107 manages data transfers between a plurality of storage arrays of a memory core (via internal interfaces) and an external signal path but additionally, that any number of memory devices can be externally coupled using a multi-drop signal path arrangement such that the memory devices can be organized and enabled as a memory rank or as a plurality of ranks via chip select lines and a common command and address bus (It is well known in the art that “Rank” is a JEDEC memory standard term which refers to a plurality of memory devices). Further, Sheffler’s system performs two-operand modify operations where a second operand may be externally sourced and it may be a value received from another memory device or an adjacent rank via external signal path (i.e. other operands or results from a modify operation may be transferred from a memory rank to another memory device via external signal path), therefore Sheffler clearly discloses that the control access circuitry is NOT limited to communication with a single memory core as Appellant asserts. Sheffler’s core access circuitry 107 communicates internally to a memory core (Figure 1A element 105) via internal I/O interfaces as well as externally to other memory cores in other Ranks or devices via external signal paths (Figure 1A elements 110, 112).

Appellant argues in IV.A.4. Sheffler does not disclose the "second memory controller"  [see Appeal Brief pg 9, 10] and stating “ … "a plurality of DRAMs," it seems that the Office Action is attempting to equate Sheffler' s memory core ( elements 105, 181) with the language of the claims, which reads "plurality of [DRAM] devices." … “Sheffler's memory core "is assumed to be a DRAM core having one or more arrays of DRAM cells"… “To one of ordinary skill in the art, it would be well-understood that Sheffler's memory core - or a plurality of DRAM "cells" - is significantly different from the "plurality of DRAM devices." … Additionally, Sheffler's modify logic should not be considered to disclose each and every element of the second memory controller since a connection to a single memory core containing multiple memory cells is clearly different from multiple connections to separate memory devices. Thus, Sheffler fails to disclosure at least the "second memory controller" as recited in claims 2, 16, 17, and 21.”
In response to Appellant's argument (IV.A.4.), Examiner respectfully disagrees. As previously described, Sheffler’s core access circuitry 107 communicates internally to a memory core (Sheffler Figure 1A element 105) via internal I/O interfaces as well as externally to other memory cores in other Ranks or memory devices via external signal paths (Sheffler Figure 1A elements 110, 112). Sheffler’s core access circuitry 107 (comparable to a transactional memory controller device (Figure 5 element 510) in appellant's claim) comprises a modify logic (Sheffler Figure 2 element 251) which is comparable to the "second memory controller” (Figure 5 elements 516 or 517) in appellant's claim. Modify logic 251 is coupled to Control logic 109 (comparable to transaction processor (Figure 5 element 530) in Appellant’s claims), coupled to an internal I/O interface (comparable to a second physical interface (Figure 5 Physical Interface element 111 between elements 516 & 5191 or between elements 517 & 5192 in Appellant’s claims) and also coupled to external signal paths (Sheffler Figure 1A elements 110, 112) in order to send and receive internal signals (i.e. signals latched, decoded, multiplexed, modified, serialized, de-serialized on core access circuitry 107) to and from a plurality of DRAMs (a memory core 105 as well as other external memory cores in other Ranks or memory devices) to carry out requested operations. Sheffler in [0016], [0017], [0021], [0029], [0031]-[0033] teaches that core access circuitry 107 manages proper sampling, timing and driving of signals, coordinates internal operations and transfers data between a memory core and external memory cores in other Ranks or memory devices. 
Examiner notes that Sheffler in [0016] does not assume but, clearly teaches that “The storage arrays of the memory core 105 may be populated by virtually any type of storage cells including for example and without limitation, volatile or nonvolatile memory; for example .. dynamic RAM (DRAM) cells and … For purposes of clarity and definitiveness, atomic memory devices are presented in embodiments below as having a DRAM core”. 

Appellant's remarks in IV.B. Sheffler does not anticipate Claim 16 under 35 U.S.C. § 102. [see Appeal Brief pages 10, 11] have been considered and are deemed not persuasive for the following reasons.
Appellant argues that Sheffler does not disclose "execute the set of one or more instructions during one or more wait times after the first portion is intercepted and before the results from the set of data transformation operations are expected by the first memory controller" … “Sheffler does not disclose executing the set of instructions ... before the data is expected”
In response to Appellant's argument (IV.B.), Examiner respectfully disagrees. Examiner notes that, although the claims are interpreted in light of the specification and limitations from the specification are not read into the claims, based on specification paragraph [0057] and Figure 3 element Processing 320, Examiner interprets “execute the set of one or more instructions during one or more wait times after the first portion is intercepted and before the results from the set of data transformation operations are expected by the first memory controller” as “process data transformation operations between a time when input data is available and a time when results are provided to the first memory controller”, in other words, the execution of “the set of one or more instructions” (i.e. Processing) occurs before results from the data transformation operations are made available to the first memory controller.      
Sheffler Figure 2 elements 183, 212, 251, 231, 232, 257, 238, 233, Figure 5 elements 365, 367, 369, 371, Figure 6 elements 385, 386, 388, 232, 238, 396, [0017], [0018], [0021], [0023], [0030], [0031], [0036]-[0040], [0043], [0048], [0049], [0051], [0052] teaches "execute the set of one or more instructions during one or more wait times after the first portion is intercepted and before the results from the set of data transformation operations are expected by the first memory controller". 
More specifically, Sheffler in Figure 2 element 251, Figure 5 element 365, Figure 6 elements 385, 386, 388, [0052] teaches about a command specifying an operation received via command/address signals and concurrently receiving an operand (386) via external data path D/Q. Upon a time delay, a sampled operand (388) (where the sampled input data/operand 388 is comparable to “the first portion is intercepted” in Appellant's claims and where sampling is well known in the art as latching) is presented to the modify logic (Fig. 2-251). 
Sheffler in Figure 5 element 367, Figure 6 time elapsed between elements 388 and 396, [0017], [0018], [0036]-[0038], [0040], [0043] teaches that timing signals (i.e. clocks/strobes which transition to indicate presence of valid data) may be received, generated and used to advance states in a state machine/ instruction sequencer thus coordinating internal/external data sampling and data transmission. Incoming operands are provided at appropriate times, are received by the modify logic in accordance to a specified modify operation and the modify logic executes data modification operations to produce modified data/results. Additionally, delay circuits are also used to enable the coordination of pipelining atomic operations thus Sheffler teaches “execute the set of one or more instructions during one or more wait times”. 
Lastly, Sheffler in Figure 2 element 233, 238, 251, 257,  Figure 5 element 367, 369, 371, Figure 6 element 392, 396, [0051], [0052] teaches that modified data/results are generated by modify logic (Figure 5-367) and a time delay after setting appropriate mux (Figure 2- 257, 238, Figure 5-369, Figure 6-392) the modified data/result is driven to external data path DQ/host requestor (Figure 2- 212, 233, Figure 5-371, Figure 6-396) where, at the beginning of the succeeding cycle i+1, modified data/result is expected by host memory controller 101 to read, therefore Sheffler clearly teaches "execute the set of one or more instructions during one or more wait times after the first portion is intercepted and before the results from the set of data transformation operations are expected by the first memory controller".

Appellant remarks in IV.C. Sheffler does not anticipate Claim 17 under 35 U.S.C. § 102. [see Appeal Brief pages 11, 12] have been considered and are deemed not persuasive for the following reasons.
Appellant argues that Sheffler does not disclose "forward, to the first memory controller, the read data during one or more wait times after the first portion of the first signals is intercepted and before the results of the set of data transformation operations are expected by the first memory controller" and it does not disclose sending read data before the data is expected.
In response to Appellant's argument (IV.C.), Examiner respectfully disagrees. Examiner interprets "forward, to the first memory controller, the read data during one or more wait times after the first portion of the first signals is intercepted and before the results of the set of data transformation operations are expected by the first memory controller" as “Forwarding (i.e. returning) read data to first memory controller between a time when input data is available and a time when results are available and ready for the first memory controller to read”. Examiner notes that, as previously described in Appellant's argument (IV.B.), Sheffler teaches the returning (i.e. forwarding) of modified data/results to memory controller 101 by executing a received READ command after modified data/results are determined upon performing specified modify operations. Sheffler in Figures 1B, 1C, 1D, 1E, [0037], [0045], [0047], [0048], [0049], [0052] teaches receiving data operands, performing requested modify operations, forwarding (i.e. returning) modified data /results to rdo Multiplexer (257) to enable modified data /results to be output via external data path thus making modified data /results available for the host memory controller 101 to read.
Sheffler in Figure 2 element 212, 233, 238, 251, 257,  Figure 5 element 367, 369, 371, Figure 6 element 238, 392, 396, [0051], [0052] teaches that modified data/results are generated by modify logic (Figure 5-367) and in order to return (i.e. Forward) modify logic outputs back to the host, rdo Mux (Figure 2-257) is set to connect the determined modified data/results to rdo path (Figure 2-238, Figure 6-238, 392) and to output driver (Figure 2-233) which then drives the modified data/results on to external data path 212. (i.e. a time delay after setting mux (Figure 2- 257, 238, Figure 5-369, Figure 6-392) the modified data/result is driven to external data path DQ/host requestor (Figure 2- 212, 233, Figure 5-371, Figure 6-396)).  At the beginning of the succeeding cycle i+1, modified data/result is returned to host requestor at the proper timing for host memory controller 101 to read, therefore Sheffler clearly teaches "forward, to the first memory controller, the read data during one or more wait times after the first portion of the first signals is intercepted and before the results of the set of data transformation operations are expected by the first memory controller" in other words, Forwarding (i.e. returning) read data to first memory controller between a time when input data is available and a time when results are available and ready for the first memory controller to read.

Appellant remarks in IV.D. Sheffler does not anticipate Claim 21 under 35 U.S.C. § 102. [see Appeal Brief pages 12, 13] have been considered and are deemed not persuasive for the following reasons.
Appellant argues in IV.D.1. Sheffler does not disclose "forward, to the first memory controller, the read data during one or more wait times after the first portion of the combination of signals is decoded and before operation results from the data transformation are expected by the first memory controller" [see Appeal Brief pages 12, 13] and that Sheffler does not disclose “sending read data before the data is expected” 
In response to Appellant's argument (IV.D.1), Examiner respectfully disagrees. Examiner interprets “the first portion of the combination of signals is decoded” as decoding a first incoming command and address signals to perform data transformation which is taught in Sheffler Figure 6 element 385, [0017], [0030], [0052]. Examiner interprets "forward, to the first memory controller, the read data during one or more wait times after the first portion of the combination of signals is decoded and before operation results from the data transformation are expected by the first memory controller" as “Forwarding (i.e. returning) read data to first memory controller between a time when incoming command/address signal is decoded and a time when results are available and ready for the first memory controller to read”. Examiner notes that, as previously described in Appellant's argument (IV.B.), Sheffler teaches the returning (i.e. forwarding) of modified data/results to memory controller 101 by executing a received READ command after modified data/results are determined upon performing specified modify operations. Sheffler in Figures 1B, 1C, 1D, 1E, [0017], [0030], [0037], [0045], [0047], [0048], [0049], [0052] teaches receiving command, performing requested modify operations, forwarding (i.e. returning) modified data /results to rdo Multiplexer (257) to enable modified data /results to be output via external data path thus making modified data /results available for the host memory controller 101 to read.
Sheffler in Figure 2 element 212, 233, 238, 251, 257,  Figure 5 element 367, 369, 371, Figure 6 element 238, 392, 396, [0051], [0052] teaches that modified data/results are generated by modify logic (Figure 5-367) and in order to return (i.e. Forward) modify logic outputs back to the host, rdo Mux (Figure 2-257) is set to connect the determined modified data/results to rdo path (Figure 2-238, Figure 6-238, 392) and to output driver (Figure 2-233) which then drives the modified data/results on to external data path 212. (i.e. a time delay after setting mux (Figure 2- 257, 238, Figure 5-369, Figure 6-392) the modified data/result is driven to external data path DQ/host requestor (Figure 2- 212, 233, Figure 5-371, Figure 6-396)).  At the beginning of the succeeding cycle i+1, modified data/result is returned to host requestor at the proper timing for host memory controller 101 to read, therefore Sheffler clearly teaches "forward, to the first memory controller, the read data during one or more wait times after the first portion of the combination of signals is decoded and before operation results from the data transformation are expected by the first memory controller

Appellant remarks in IV.E. Claims 3-15 and 18-20 are not obvious under 35 U.S.C. § 103 over Sheffler in view of Smith [see Appeal Brief pages 13, 14] have been considered and are deemed not persuasive for the following reasons.
Appellant argues in IV.E.1. Smith does not cure the deficiencies of Sheffler [see Appeal Brief pages 13, 14] and that Smith fails to disclose any "transactional memory controller" device, and does not disclose "a transaction processor" or "a second memory controller" as recited in claims 3-15 and 18-20.
In response to Appellant's argument (IV.E.1), Examiner respectfully disagrees. Examiner relied on Sheffler reference for the teachings of a  "transactional memory controller" device, "a transaction processor" or "a second memory controller". As previously stated and as noted in Office Action dated 08/11/2021, Sheffler's core access circuitry in figure 1A element 107 would be comparable to "a transactional memory controller” device in Appellant’s claim, Sheffler’s modify logic in Figure 1A element 117 or Figure 2 element 251 would be comparable to " a second memory controller " in Appellant’s claim and Sheffler’s control logic in Figure 1A element 109 or Figure 2 element 183  would be comparable to " a transaction processor " in Appellant’s claims, therefore the combination of Sheffler and Smith clearly teach a "transactional memory controller" device, "a transaction processor" or "a second memory controller" as recited in claims 3-15 and 18-20. Further, as stated in Office Action dated 08/11/2021, the combination of Sheffler and Smith reads on the limitations at issue recited in claims 3-15 and 18-20.

Appellant argues in IV.E.2. The proposed modification of Sheffler by Smith renders Sheffler unsatisfactory for its intended purpose [see Appeal Brief pages 14, 15] and “One of ordinary skill in the art would interpret "CPU" and a "memory apparatus" - separated by a memory bus - as two separate devices. As such, this proposed modification is like Gordon in that it renders Sheffler "inoperable" for its intended purpose” and “Sheffler explicitly teaches why memory modification and access operations need to take place on the atomic memory device:...the proposed modification is unlike Urbanski in that Sheffler teaches or suggests the proposed undesirable effect.”
In response to Appellant's argument (IV.E.2), Examiner respectfully disagrees. Examiner notes that it is well known in the art that CPUs or other associated control logic can be/ are integrated with memory resources on a same device, chip or a single package as well as it’s known that the use of internal command, address, data, signal buses within a device/chip to transmit I/O signals to implement designed functions of the circuit in device or chip thus, Examiner respectfully submits that Appellant is incorrect in suggesting that “One of ordinary skill in the art would interpret "CPU" and a "memory apparatus" separated by a memory bus - as two separate devices. Hence, Incorporating Smith’s stacked memories and control logic near the stacked memories into Sheffler’s system would only be satisfactory and have desirable effects (i.e. improve performance) for the intended purposes by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 In 56-58, col 15 In 54-59, col 26 In 16-64, col 44 In 1-4) as stated in Office Action dated 08/11/2021. Lastly, Smith in Figure 20-9, col 3 ln 65-67, col 128 ln 60-67, col 129 discloses that a transactional system does not become “inoperable” by using stacked memories and control logic near the stacked memories.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                     

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.